         Case 8:21-mj-00210-DUTY Document 1 Filed 03/25/21 Page 1 of 1 Page ID #:1


                                                                                v.a.'oisrn~rcovar

                                                                               ~R L ~ ZUCI
                                                                      CEfVTRAL DISTRICT OF CALIFORNIA
                                                                      BY ~l!E                 DEPUTY ',


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER


                                             PLAINTIFFS) I            ~S     Zti- M J - 002.~ O ~DU~
                             V.

AMANDA NICHOLE WOGEN
                                                                          DECLARATION RE
                                          DEFENDANT(s~.               OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: PRETRIAL VIOLATIONS
in the SOUTHERN                        District of CALIFORNIA                          on 3/25/2021
at ~o            ~ a.m. / Q p.m. The offense was allegedly committed on or about
in violation of Title                                U.S.C., Sections)
to wit: PRETRIAL VIOLATIONS


A warrant for defendant's arrest was issued by:

Bond of$                               was pset /~ recommended.

Type of Bond:

Relevant documents) on hand (attach):


I declare under penalty of perjury that the foregoing is true and correct.

Executed on        3/25/21
                    Date


                                                              ANDREW NGUYEN
Signature of Agent                                            Print Name of Agent


USMS                                                          DEPUTY U.S MARSHAL
Agency                                                        Title




CR-52(03/20)                          DECLARATION REOUT-OF-DISTRICT WARRANT
